 1                                                                        The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9
      KING COUNTY, a Washington                                     Case No. 2:14-cv-01957-BJR
10    municipal corporation,
                                                                    ORDER GRANTING EMPLOYERS
11                                                   Plaintiff,     INSURANCE OF WAUSAU’S
               v.                                                   MOTION FOR ORDER APPROVING
12                                                                  SETTLEMENT AND BARRING
      TRAVELERS INDEMNITY COMPANY,                                  CONTRIBUTION CLAIMS
13    et al.,

14                                                 Defendants

15

16           This matter comes before the Court on defendant Employers Insurance of Wausau’s

17   (“Wausau”) Motion for Order Approving Settlement and Barring Contribution Claims. The

18   Court has considered the motion and all pleadings and filings on record.

19           The Court GRANTS Wausau’s Motion for Order Approving Settlement and Barring

20   Contribution Claims and APPROVES the Confidential Settlement Agreement and Release

21   (“Settlement Agreement”) between plaintiff King County and Wausau with regard to King

22   County’s claims for coverage under the Wausau policies. The Court further FINDS and

23   ORDERS:

                                                              -1-
      Order Granting Employers Insurance of
      Wausau’s Motion for Order Approving
      Settlement and Barring Contribution Claims
      Case No. 2:14-cv-01957-BJR
 1           1.      The Settlement Agreement is reasonable and is the result of arm’s-length

 2   negotiations between parties represented by counsel. The Settlement Agreement is not collusive,

 3   inadequate, or entered into for any other improper purpose.

 4           2.      The non-settling insurers are adequately protected based on the terms of the

 5   Settlement Agreement and King County’s representations related to potential setoff for

 6   settlements in this case. See King County v. Travelers Indemn. Co., 2018 U.S. Dist. LEXIS

 7   64763 at *14 (W.D. Wash. Apr. 16, 2018).

 8           3. The Court ORDERS that the cross-claims and counterclaims by and against Employers

 9   Insurance of Wausau in this action are DISMISSED with prejudice. The Court further ORDERS

10   that any other claims for contribution, allocation, subrogation, and equitable indemnity, and any

11   other cause of action in connection with this action against Employers Insurance of Wausau by

12   any other insurers of King County are hereby BARRED.

13           4.      The Court DIRECTS that this Order shall be entered as a final judgment under

14   Federal Rule of Civil Procedure 54(b).

15           IT IS SO ORDERED.

16           Dated this 7th of May, 2019.

17

18
                                                          A
                                                          Barbara Jacobs Rothstein
                                                          U.S. District Court Judge
19

20

21

22

23

                                                       -2-
      Order Granting Employers Insurance of
      Wausau’s Motion for Order Approving
      Settlement and Barring Contribution Claims
      Case No. 2:14-cv-01957-BJR
